Citation Nr: 0532785	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  04-14 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for chronic myelogenous 
leukemia as secondary to service-connected sickle cell 
disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
February 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

At a July 2005 video conference hearing before the 
undersigned Veterans Law Judge, the veteran stated that she 
was not seeking appellate review of any issue other than 
service connection for leukemia as secondary to her service-
connected sickle cell disease.


REMAND

In a June 2002 statement the veteran raised the issue of 
entitlement to service connection for chronic myelogenous 
leukemia as secondary to her service-connected sickle cell 
disease.  She stated that she had medical evidence to support 
her claim.  The veteran went on to state that she was 
currently disabled and that she receives disability benefits 
from the Social Security Administration (SSA).  An August 
2002 deferred rating decision indicates that a Veterans 
Service Representative was instructed to request the 
veteran's SSA records.  However, there is no indication in 
the claims file that such a request was made, and the 
veteran's SSA medical records are not contained in the 
veteran's claims file.  VA must obtain the veteran's Social 
Security records or provide verification if such records are 
unobtainable.  See 38 C.F.R. § 3.159 (c)(1) (2005).

Moreover, it appears that additional pertinent VA medical 
records might be available.

Based on the discussion above, this case is REMANDED to the 
RO or the Appeals Management Center (AMC) in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should obtain a 
copy of any medical records of pertinent 
treatment or evaluation of the appellant 
since June 2004 at the Charleston, South 
Carolina VA Medical Center.  

2.  The RO or the AMC should obtain a 
copy of all Social Security 
Administration disability benefit 
determinations for the veteran, as well 
as the records upon which the 
determinations were based.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.  Then, the RO 
or the AMC should readjudicate the 
veteran's claim considering all the 
evidence of record.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, she and her 
representative should be furnished a 
supplemental statement of the case and be 
given an appropriate opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any ultimate outcome warranted.  The appellant need take no 
action unless she is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

